Case 0:20-cv-60424-RAR Document 6 Entered on FLSD Docket 04/06/2020 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA


                                                               CASE NUMBER
 BROOKE E. BUTLER                                                 0:20−cv−60424−RAR
                        PLAINTIFF(S)

                              v.

 NATIONAL MANAGEMENT RECOVERY CORP.,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 NATIONAL MANAGEMENT RECOVERY CORP.,




 as of course, on the date April 6, 2020.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Doris Jones
                                                             Deputy Clerk

 cc: Judge Rodolfo A Ruiz
     Brooke E. Butler

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
